UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21910 Claymore Exchange-Traded Fund Trust 2 (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Amy J. Lee 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant’s telephone number, including area code:(630) 505-3700 Date of fiscal year end: May 31 Date of reporting period: November 1, 2012 to February 28, 2013 Item 1.Schedule of Investments. Attached hereto. ENY Guggenheim Canadian Energy Income ETF Portfolio of Investments February 28, 2013 (unaudited) Number of Shares Description Value Common Stocks - 99.9% Canada - 99.9% AltaGas Ltd. ARC Resources Ltd.(a) Athabasca Oil Corp.(b) Baytex Energy Corp. BlackPearl Resources, Inc.(b) Bonavista Energy Corp.(a) Bonterra Energy Corp.(a) Calfrac Well Services Ltd. Canadian Energy Services & Technology Corp. Canadian Natural Resources Ltd. Canadian Oil Sands Ltd.(a) Canyon Services Group, Inc. Cenovus Energy, Inc. Crescent Point Energy Corp.(a) Enbridge Income Fund Holdings, Inc. Enbridge, Inc. EnCana Corp.(a) Enerplus Corp.(a) Freehold Royalties Ltd. Gibson Energy, Inc. Horizon North Logistics, Inc. Husky Energy, Inc.(a) Imperial Oil Ltd. Keyera Corp.(a) MEG Energy Corp.(b) Paramount Resources Ltd.(b) Pembina Pipeline Corp.(a) Pengrowth Energy Corp.(a) Penn West Petroleum Ltd.(a) PetroBakken Energy Ltd.(a) Petrominerales Ltd.(a) Peyto Exploration & Development Corp. Savanna Energy Services Corp.(a) Southern Pacific Resource Corp.(b) Suncor Energy, Inc.(a) TransCanada Corp. Trinidad Drilling Ltd. Veresen, Inc.(a) Vermilion Energy, Inc.(a) (Cost $72,962,454) Investments of Collateral for Securities Loaned - 41.2% BNY Mellon Securities Lending Overnight Fund, 0.1879%(c) (d) (Cost $28,259,062) Total Investments - 141.1% (Cost $101,221,516) Liabilities in excess of Other Assets - (41.1%) Net Assets- 100.0% $ 68,543,276 (a) Security, or portion thereof, was on loan at February 28, 2013. (b) Non-income producing security. (c) At February 28, 2013, the total market value of the Fund's securities on loan was $26,724,377 and the total market value of the collateral held by the Fund was $28,259,062. (d) Interest rate shown reflects yield as of February 28, 2013. See previously submitted notes to financial statements for the period ended November 30, 2012. Summary of Investments by Sector Classification* Sector % of Long-Term Investments Energy 93.0% Utilities 5.0% Industrial 2.0% * Subject to change daily.Securities are classified by sectors that represent broad groupings of related industries. At February 28, 2013, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Depreciation on Investments $ $ $ ) $ ) Securities listed on an exchange are valued at the last reported sale price on the principal exchange or on the principal over-the-counter market on which such securities are traded, as of the close of regular trading on the New York Stock Exchange (“NYSE”) on the day the securities are being valued or, if there are no sales, at the mean of the most recent bid and ask prices. Equity securities that are traded primarily on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. Debt securities are valued at the mean of the last available bid and ask prices for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. If sufficient market activity is limited or does not exist, the pricing providers or broker-dealers may utilize proprietary valuation models which consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, or other unique security features in order to estimate relevant cash flows, which are then discounted to calculate a security’s fair value. Short-term securities with maturities of 60 days or less at time of purchase are valued at amortized cost, which approximates market value. Money market funds are valued at net asset value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees of the Trust (“Board of Trustees”). A valuation committee consisting of representatives from investments, fund administration, legal and compliance is responsible for the oversight of the valuation process of the Funds and convenes monthly, or more frequently as needed.The valuation committee reviews monthly Level 3 fair valued securities methodology, price overrides, broker quoted securities, price source changes, illiquid securities, stale priced securities, halted securities, price challenges, fair valued securities sold and back testing trade prices in relation to prior day closing prices.On a quarterly basis, the valuations and methodologies of all Level 3 fair valued securities are presented to the Fund’s Trustees. Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) “fair value.” Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). There are three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund values Level 1 securities using readily available market quotations in active markets. The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Fund values Level 2 equity securities using various observable market inputs. The Fund did not have any Level 3 securities at February 28, 2013. The following table represents the Fund's investments carried by caption and by level within the fair value hierarchy as of February 28, 2013. Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Common Stocks $ $
